Citation Nr: 1514609	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for dyshidrotic eczema, both hands.

2.  Entitlement to an initial compensable rating for bullous tinea pedis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2014 a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that an initial rating in excess of 10 percent for dyshidrotic eczema, and an initial compensable rating for bullous tinea pedis, are warranted.  

In January 2015, the Veteran testified before the Board that her symptoms have gotten worse since her April 2011 examination.  The Veteran's statements recorded in VA medical records from 2014 support her testimony.  The Veteran has received two VA examinations, one in July 2009, and one in April 2011.  The most recent examination is four years old.  Additionally, both examinations were not in the winter, when the Veteran claims her symptoms are at their worst.  Given the age of the Veteran's last VA examination, the allegations of worse symptoms, and the timing of the Veteran's previous examinations, the Veteran must be provide a new VA examination to determine the current severity of her disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The most recent VA treatment records in the virtual claims file are dated December 9, 2014.  The Veteran's more recent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all the Veteran's VA treatment records from December 10, 2014 to present.

2.  When the above action has been accomplished, afford the Veteran a VA examination to determine the current nature and severity of her dyshidrotic eczema and bullous tinea pedis disabilities.  To the extent feasible, coordinate with the Veteran so that the examination will be scheduled coincident with an exacerbation or flare up and/or the winter season, at the Veteran's discretion.  In addition to the physical examation of the Veteran, the examiner is requested to establish the total duration of systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished.  

3.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




